Per Curiam.

Defendant’s statement set forth in the affidavit, after having been asked for an explanation, is sufficient proof of the falsity of the representation made and relied upon, and entitles plaintiffs to the order appealed from. The ground of the arrest is fraud, and is sufficiently stated in the order. The complaint sufficiently states the sale and delivery of the goods.
The -order appealed from must be affirmed, but in view of the fact that the respondents did not appear on the hearing or file a brief, without costs.
Present: Conlan, Hascall and O’Dwyer, JJ.
.Order affirmed, without' costs.